                                                                                                                                                  !:IT. Jan 20 I:;




                                                    NORTH Cr\ROLl:--iA DEP..\RTME'.'iT OF .Jl'STICE
                                                          SHERIFFS' STANDARDS DIVISJO.';
                                                               POST OFFICE BOX 629
     JOSH STEIN
                                                              RALEIGH. NC 27602. 0629                                                      ::;1.:.N.:: :<J!\JO?l\..l
,>.TTCRNEY GENERAL                                     TELEPHONE: 919-779-8213 FAX 919-662-4515                                                 ~lRE::-:':)R


                                                            REPORT OF SE PARA TIOl'i
                                                                           FORM F-5
                                        DEPl!TY SHERIFF                                             DETE:-iTIO.'i OFFICER


 INSTRUCTIONS: Please type or print all infcinnation clearly. This form shall b<.! complet'<.'d upon sl.!paratio11-frn111
 ,,n.: nr bnth certified positions. This form must be submitted to the Comrni.ssion NO LATER TH.-\?'i 10 DAYS
 .\FTER FINAL SEPARATION. A copy of this fonn must be retained in the appointing .-\gene~ ·s l\.:r~onnd tiic.

  '>EPAR,\T!NG .-\GENC'Y VANCE COUNTY SHERIFF'S OFFICE PHONE \;L.\lBER (252) 738-2200 --·······
   \DDRESS       156 CHURCH STREET, SUITE 004, HENDERSON, NC                                            ZIP CODE       27?_3_6_·_ __
  nFFJCER ·s --...:.\,\IE JUSTIN                                  JAMEL                                  WHITE
                                       (F1rst1                           1~!:Jdlc!                                .!.i-.1:


  C!'RRE'.\:T HO~IE ADDRESS 130 CHAPPELL LANE, KITTRELL, NC 27544

                        --------------- SOC'f.-\L SECTRITY :--.il:~1flF.R.
  D \ rE OF BIRTH 08/15/1989

  [).\ TE OF E:\IPLOYMENT: DEPUTY 06/05/2017                                                 DETE'-TIO:--: OFFWFR -···-····-----·--·····


 POS!T!O;',i:RANK       DEPUTY SHERIFF                                                                                 D     l':in-1iq1c


DATE OF SEPAR-\TION               10124 2 1
                                    f 0 S
                                 ---------------
         Dearh
\\ .1s this sep:iratiun a result ofa criminal investigation or violation ofCommissiL)Jl rules·?
  DYES            IZ]1'io
 \re ynu :1ware of an} on-going or substantiated intern:11 investigation regarding this officer ,~ithrn th'1' I.1st IX 111,,nths'.'

 0      YES       0\:0
I. ,1s :111 otfo:ial representative of this agency. do advise that the abtn,e-named officer has b.:e11 s.:paratcd fr,im tht~ agcn.:y •lfl th.:
daie indicated herein. In addition. pursuant to the requirements of 12 ~C.4-f I()~ .0405.tcJ. the ,)tri-::cr ha~ been 11,nificd nfth,,
scrararion as evidenced by histher signature below or the attached letter. If this officer WilS .-\CTl\'E heh, een .1,mu:u-~ aod
,fuly. and did not complete the mandated In-Sen-ice Training, he/she mu.,t do so before hecoming \ctiv<> again. In :1cldir1nn.
thl' obliiation to notify the Shel"iffs' Standards Division of criminal charges. domestic- vioh.•nce orders and civil no cont:irl
                  -----'s::,r from the date of                   .
                                                                 tion.

                                                                                     Sheriff
Signature of Sheriff or Registered Authorized Representative                         Title                       Dllte

                               o,.i t,/J..I'(. .,
                                 ty

Signature   fOfficer                                                                 Date

• '( )ffrcer has the righl to Sllbmit a written statement of additional infbrmation to th~ Sherifts• Standard, r)i~l,1•'11 l'C,!3rt.lin;: th:, ,.:p.it·.ni.·,n

                   Case 5:19-cv-00467-BO Document 15-3 Filed 12/30/19 Page 1 of 1

                  Case 5:19-cv-00467-BO Document 40-3 Filed 08/27/20 Page 1 of 1
